              Case 6:20-bk-06461-LVV       Doc 42    Filed 01/06/21     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                             )                       Case No. 6:20-bk-6461-LVV
                                   )
T & C Downtown Development, LLC,   )                       Chapter 11
                                   )
      Debtor.                      )
__________________________________ )

           MOTION FOR ORDER OF REFERRAL TO MEDIATION
     WITH CLAYTON G. WILSON AS TRUSTEE OF THE CLAYTON GREGG
                     WILSON REVOCABLE TRUST

         The Debtor, T & C Downtown Development, LLC (“Debtor”), by and through its

undersigned counsel, hereby files this Motion for Order of Referral to Mediation with Clayton

G. Wilson as Trustee of the Clayton Gregg Wilson Revocable Trust, and in support thereof

further states as follows:

         1.     The Debtor owns a commercial building located at 532 W. Church Street,

Orlando, Florida 32805 (the “Property”).

         2.     The Property is encumbered by a first mortgage held by Clayton G. Wilson as

Trustee of the Clayton Gregg Wilson Revocable Trust (“Wilson”). The principal balance of

the mortgage as of the Petition Date was approximately $1,842,792.16.

         3.     The Debtor seeks to modify the terms of the mortgage with Wilson.

         4.     In order to facilitate successful negotiations with Wilson, the Debtor requests

that the Court order the parties to attend mediation within 30 days.

         5.     The Debtor believes that a mediation will assist the parties in reaching a

consensual plan.



                                               1
            Case 6:20-bk-06461-LVV        Doc 42     Filed 01/06/21    Page 2 of 4




       WHEREFORE, the Debtor respectfully requests this Honorable Court enter an Order:

(i) directing the Debtor and Clayton G. Wilson as Trustee of the Clayton Gregg Wilson

Revocable Trust to attend mediation; (ii) that the mediation occur within 30 days from the date

of the Order; and (iii) granting any such further relief that this Court deems just and proper

under the circumstances.

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF or United States Mail, first class and postage prepaid, on all Parties-In-Interest listed

on the attached Mailing Matrix, this 6th day of January, 2021.


                                            __/s/ Aldo G. Bartolone, Jr._____
                                            ALDO G. BARTOLONE, JR.
                                            Florida Bar No. 173134
                                            BARTOLONE LAW, PLLC
                                            1030 N. Orange Ave., Suite 300
                                            Orlando, Florida 32801
                                            Telephone: (407) 294-4440
                                            Facsimile: (407) 287-5544
                                            E-mail: aldo@bartolonelaw.com
                                            Attorneys for Debtor




                                               2
                              Case 6:20-bk-06461-LVV          Doc 42          Filed 01/06/21   Page 3 of 4
Label Matrix for local noticing                Clayton G. Wilson as Trustee of the Clayton      T & C Downtown Development, LLC
113A-6                                         c/o Matthew J. Vaughn                            534 W. Church Street
Case 6:20-bk-06461-LVV                         Post Office Box 24628                            Orlando, FL 32805-2206
Middle District of Florida                     Lakeland, FL 33802-4628
Orlando
Wed Jan 6 15:20:12 EST 2021
BB&T now Truist                                BB&T now Truist                                  BB&T now Truist
Attn: Ivonne Otero-Hoebbel                     P.O. Box 200                                     P.O. Box 580340
255 S. Orange Avenue                           Wilson, NC 27894-0200                            Charlotte, NC 28258-0340
Suite 112
Orlando, FL 32801-3457

BB&T now Truist, Bankruptcy Section            C2 General Contracting, Inc.                     Casey Preston
100-50-01-51                                   1205 Sarah Avenue                                7107 Udine Avenue
P.O. box 1847                                  Suite 101                                        Orlando, FL 32819-8446
Wilson, NC 27894-1847                          Longwood, FL 32750-5476


Clayton G Wilson as Trustee                    Clayton G. Wilson, as Trustee of The Clayton     Clayton G. Wilson, as Trustee of the Clayton
Clayton Wilson Rev. Trust                      c/o Matthew J. Vaughn, esq                       c/o Matthew J. Vaughn
21299 US Highway 27                            Post Office Box 24628                            Post Office Box 24628
Lake Wales, FL 33859-6851                      Lakeland, FL 33802-4628                          Lakeland, Florida 33802-4628


Entelechy ARC Corporation                      Florida Department of Revenue                    Florida Dept. of Revenue
595 Pensacola Lane                             Bankruptcy Unit                                  Orlando Service Center
Lake Mary, FL 32746-5132                       Post Office Box 6668                             400 W. Robinson Street
                                               Tallahassee FL 32314-6668                        Suite N302
                                                                                                Orlando, FL 32801-1759

Internal Revenue Service                       Nancy J. Gargula, United States Trustee          Orange County Tax Collector
Post Office Box 7346                           c/o Bryan Edgar Buenaventura, esq                PO Box 545100
Philadelphia PA 19101-7346                     George C. Young Federal Building400 W. W         Orlando FL 32854-5100
                                               Orlando, FL 32801


(p)PAWNEE LEASING CORPORATION ATTN SANDI CAR   Pawnee Leasing Corporation                       Peterson & Myers P.A.
3801 AUTOMATION WAY                            c/o Solove Law Firm, P.A.                        225 East Lemon Street
STE 207                                        12002 SW 128th Court, Suite 201                  Suite 300
FORT COLLINS CO 80525-5735                     Miami, FL 33186-4643                             Lakeland, FL 33801-4627


Randy Bumbalough                               Rexel USA, Inc.                                  Smith & Williams Trial Group
595 Pensacola Lane                             14951 Dallas Parkway                             2295 S. Hiawassee Road
Lake Mary, FL 32746-5132                       Dallas, TX 75254-7892                            Suite 318
                                                                                                Orlando, FL 32835-8747


Solove Law Firm P.A.                           T & C Downtown Development, LLC                  Trevor Myers
12002 SW 128th Court                           KC Preston co-owner                              86 Shipyard Ct.
Suite 201                                      The Orlando Law Group, PL                        Ocoee, FL 34761-4323
Miami, FL 33186-4643                           12301 Lake Underhill Rd. Suite 213
                                               Orlando, Florida 32828-4511

United States Trustee - ORL                    Vend Lease                                       Aldo G Bartolone Jr
Office of the United States Trustee            8100 Sandpiper Circle                            Bartolone Law, PLLC
George C Young Federal Building                Suite 300                                        1030 North Orange Avenue, Suite 300
400 West Washington Street, Suite 1100         Baltimore, MD 21236-4992                         Orlando, FL 32801-1004
Orlando, FL 32801-2210
                                 Case 6:20-bk-06461-LVV             Doc 42       Filed 01/06/21        Page 4 of 4
KC Preston                                           L. Todd Budgen
The Orlando Law Group                                Budgen Law
12301 Lake Underhill Rd. Suite 213                   Post Office Box 520546
Orlando, FL 32828-4511                               Longwood, FL 32752-0546




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Pawnee Leasing Corporation
3801 Automation Way
Suite 207
Fort Collins, CO 80525




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Orange County Tax Collector                       (d)Orange County Tax Collector                       End of Label Matrix
P.O. Box 545100                                      P.O. Box 545100                                      Mailable recipients   31
Orlando, FL 32854-5100                               Orlando, FL 32854-5100                               Bypassed recipients    2
                                                                                                          Total                 33
